DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 and 36-38 are currently pending in the application.  Claims 19, 20, and 36-38 are withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Niederst et al., US 2017/0096521 (“Niederst”)(previously cited) with Masters, US 2,767,157 (“Masters”) being incorporated by reference in view of Jin et al., US 2013/0178590 (“Jin”)(previously cited). 
Regarding claim 1, Niederst discloses a coating composition which is suitable for coating the interior surface (i.e. the interior food-contacting surface) of food containers wherein the coating composition comprises a polyhydroxy ether polymer having a Mn value between 2,000  and 11,000 and a crosslinking agent (i.e. a curing agent) [abstract, 0006, 0027, 0029, 0172, 0229, 0252, 0253].  The polyhydroxy ether polymer is formed in part from a diepoxide of a dihydric phenol [0007, 0060].  The diepoxide of the dihydric phenol may be the product of a reaction between 4,4’-methylenebis(2,6-dimethylphenol) and epichlorohydrin [0127].  The polyhydroxy ether polymer is finally produced by the upgrading (i.e. the advancement) of the diepoxide of the dihydric phenol via a reaction with a dihydric phenol [0114, 0146, 0163, 0164, 0165].  
Niederst teaches that the dihydric phenol used in the upgrading reaction may be any of the compounds described by formula (III) disclosed within the reference [0166]. Niederst discloses that compounds of formula (IIII) include 4,4’-methylenebis(2,6-dimethylphenol) [0130].  Niederst also teaches that sterically hindered dihydric phenols compounds of formula (III) may be successfully upgraded using the so-called “taffy” process or certain nitrogen-containing catalysts [0146]. Niederst goes on to disclose examples wherein the polyhydroxy ether polymer is the product of a reaction between 4,4’-methylenebis(2,6-dimethylphenol) and a diglycidyl ether of 4,4’-methylenebis(2,6-dimethylphenol)  [0391-0397, Table 6]. Niederst also teaches that polymers made from 4,4’-methylenebis(2,6-dimethylphenol) and epichlorohydrin are believe to be compliant with FDA regulation 175.300 [0151].  As such, Niederst reasonably teaches a coating composition comprising a polyhydroxy ether polymer which is formed by advancing a diepoxide of 4,4’-methylenebis(2,6-dimethylphenol) with 4,4’-methylenebis(2,6-dimethylphenol) wherein the diepoxide of 4,4’-methylenebis(2,6-dimethylphenol) is formed by reacting 4,4’-methylenebis(2,6-dimethylphenol) directly with epichlorohydrin. 
Regarding the process by which the polyhydroxy ether polymer is made, Niederst teaches that it may be formed by a “taffy process” such as that taught by US 2,767,157 (“Masters”) which is incorporated by reference [0147].  Masters teaches a method of forming an epoxide resin wherein a dihydric phenol is heated with epichlorohydrin in a solvent (i.e. organic diluent) - water mixture (col. 1 lines 30-55).  As such, when taken as a whole, the teachings of Niederst include embodiments in which the polyether polymer which is prepared by reacting epichlorohydrin with a polyhydric phenol in a medium comprising water and organic diluent as claimed.  
Niederst is silent regarding any remaining epoxy groups with a monofunctional compound. 
Jin is in the related field of epoxy coatings for metal can packaging [0003].   In particular Jin explains that the advancement of the reaction involving epoxies may lead to residual unreacted groups [0067].  Further, in certain examples, it may be beneficial to react all of the terminating end groups with one or more monofunctional reactants [0067].  The specific example of terminating epoxide groups with a monophenol is given [0067-0068].   Jin teaches that reacting the advancement product with one or more monofunctional reactants may enhance the physical and/or mechanical properties of the coating [0071]
Niederst and Jin are both in related fields regarding metal can packaging.  In the event that the coating of Niederst has residual epoxy groups, it would have been obvious to one of ordinary skill in the art to subsequently react the residual epoxy with a monofunctional reactant (e.g. monophenol) as taught by Jin as being beneficial depending on the end use application and/or requirements thereof.  Additionally, based on the teachings of Jin one of ordinary skill in the art would have expected that reacting the remaining epoxy functional groups of the polyether polymer of Niederst with a monofunctional reactant would result in a coating having enhanced the physical and/or mechanical properties.
Although modified Niederst does not disclose the polyhydroxyether polymer being prepared from a reaction mixture by reacting epichlorohydrin directly with a polyhydric phenol to form the polyhydroxy ether polymer as claimed, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Further, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (see MPEP 2113.).  Therefore, absent evidence of a nonobvious difference between the package taught by modified Niederst and given that the package of modified Niederst would have materially indistinguishable from the claimed packaging, modified Niederst is reasonably interpreted as meeting the requirements of present claim 1.
Regarding claims 2, 3, and 15, Niederst teaches that the food container may be a two- or thee-piece can and that the can may be steel or aluminum [0252-0253].
Regarding claim 4, Niederst teaches that the coating composition may comprise a phenoplast resin as curing agent [0223-0225].
Regarding claims 5-13, the 4,4’-methylenebis(2,6-dimethylphenol) in the coating composition of Niederst has the molecular structure shown below which meets the limitations of claims 5-13.

    PNG
    media_image1.png
    173
    380
    media_image1.png
    Greyscale
 


Regarding claim 14, Niederst teaches that the crosslinking agent (i.e. the phenoplast) makes up from 0.1 to 50 wt% of the coating composition [0229].  Given that no additional components are required to be present in the composition, it is clear that the range of amounts of phenoplast taught by Niederst encompass, and therefore renders obvious, the claimed range (see MPEP 2144.05).
Regarding claims 16 and 17, Niederst teaches that the coating composition may be water-based or solvent-based [0204, 0205].
Regarding claim 18, Niederst teaches that the polyhydroxyether polymer may be grafted with an acrylic polymer [0107].

Response to Arguments
Applicant's arguments filed 3 March 2022 have been fully considered but they are not persuasive. 
On pages 6-9 of the remarks Applicant asserts that Niederst teaches that the disclosed polymer is formed from the inclusion of two different phenol and therefore does not teach or suggest a coating composition comprising a polyhydroxy ether polymer which is formed by reacting epichlorohydrin directly with a polyhydric phenol.  The Examiner disagrees with Applicant’s assertion for the following reason. 
As an initial point, the Examiner contends that the language “to form the polyhydroxy ether polymer” recited in claim 1 does not exclude the presence of additional reactions/reactants in the claimed polyhydroxy ether polymer.  Rather, from the standpoint of broadest reasonable interpretation, the instantly claimed polyhydroxy ether polymer need only comprise the product of a reaction between a polyhydric phenol having the structure (I) and epichlorohydrin.  As such, the scope of the claims encompasses a food container having an interior surface which has been coated with a coating composition comprising a polyhydroxy ether polymer which is formed from by polymerizing a dihydric phenol with the product of a reaction between a polyhydric phenol of claimed formula (I) and epichlorohydrin.  Turning to the teachings of Niederst, it is noted that the reference teaches forming the disclosed polyether polymer by reacting a diglycidyl ether of a polyhydric phenol with a hindered polyhydric phenol.  Niederst teaches forming the diglycidyl ether of a polyhydric phenol by reacting a polyhydric phenol directly with epichlorohydrin [00364, 0365, 0400-0405] as claimed.  As such, the polyhydroxy ether polymer composition taught by Niederst reasonably reads on the claimed polyhydroxy ether polymer.  
This point notwithstanding, while Niederst teaches a polyether polymer formed by reacting (A) a diglycidyl ether of a polyhydric phenol with (B) a hindered polyhydric phenol, the hindered polyhydric phenol (B) may be the same polyhydric phenol as the polyhydric phenol used to form the diglycidyl ether of a polyhydric phenol (A).  As such, the final polyether polymer product would not comprise an additional second polyhydric phenol component such as the hydroquinone shown in Scheme 2 described by Applicant on page 8 of the remarks.  For instance, at paragraph 0400 to 0407 Niederst discloses reacting 4,4’-methylenebis(2,6-dimethylphenol) with epichlorohydrin in water to form a diglycidyl ether of  4,4’-methylenebis(2,6-dimethylphenol) [0400-0406]. Subsequently, the diglycidyl ether of  4,4’-methylenebis(2,6-dimethylphenol) product is reacted with 4,4’-methylenebis(2,6-dimethylphenol) to form a polyether polymer product [0407].  This reaction is described by reaction Scheme A shown below:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Reaction Scheme A illustrating the reaction and reaction product of Niederst’s Example 18/19.

From the reaction Scheme A illustrated above it is evident that the teachings of Niederst encompass embodiments in which the polyether polymer of the coating composition is identical to the polyether polymer illustrated in Scheme 1 presented on page 8 of Applicant’s remarks which Applicant indicates that is an exemplary polyether polymer of the disclosed invention. The Examiner also notes that while Applicant asserts on page 9 of the remarks that in Scheme 2 the polymer is necessarily formed by the inclusion of units formed from two different phenols, the teachings of Niederst are not limited to such a reaction.  For these reasons Applicant’s argument is not found persuasive.
On pages 10-13 of the remarks Applicant asserts that Niederst does not teach or suggest a polyether polymer which is prepared by reacting epichlorohydrin with a polyhydric phenol in a medium comprising water and an organic diluent.  The Examiner disagrees with Applicant’s characterization of the teachings of Niederst because Niederst explicitly points to U.S. Patent No. 2,767,157  (“Masters”) (which is incorporated by reference) when describing the taffy processes which may be relied upon when producing the disclosed polyether polymer [0147]. Masters teaches a method of forming epoxide resin wherein a dihydric phenol is heated with epichlorohydrin in a solvent (i.e. organic diluent) - water mixture (col. 1 lines 30-55).  As such, taken as a whole, the teachings of Niederst include embodiment in which the polyether polymer which is prepared by reacting epichlorohydrin with a polyhydric phenol in a medium comprising water and organic diluent as claimed.  
Additionally, even if Niederst were to be interpreted to as not teaching or suggesting a polyether polymer which is prepared by reacting epichlorohydrin with a polyhydric phenol in a medium comprising water and organic diluent, it noted that this a product-by-process limitation as is describes how the polyether polymer is prepared not any specific feature of the polymer itself.  Regarding product-by-process claims, MPEP 2113 II establishes that the burden is shifted to Applicant to come forward with evidence of establishing a nonobvious difference between the claimed product and the prior art product.  While Applicant opines on page 11 of the remarks that the claimed polyether polymer has a lower unreacted starting material and undesirable lower molecular weight products, Applicant has not actually provided any objective evidence in support of this opinion.  For these reasons Applicant’s argument is not found persuasive.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782